Name: 2002/28/EC: Commission Decision of 11 January 2002 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Slovenia, Croatia, Gabon, Turkey and Armenia (notified under document number C(2002) 14/5) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  cooperation policy;  health;  trade policy;  international trade
 Date Published: 2002-01-15

 Avis juridique important|32002D00282002/28/EC: Commission Decision of 11 January 2002 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Slovenia, Croatia, Gabon, Turkey and Armenia (notified under document number C(2002) 14/5) (Text with EEA relevance) Official Journal L 011 , 15/01/2002 P. 0044 - 0046Commission Decisionof 11 January 2002amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption, with respect to Slovenia, Croatia, Gabon, Turkey and Armenia(notified under document number C(2002) 14/5)(Text with EEA relevance)(2002/28/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 of June 1995(1) on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs, as amended by Decision 2001/4/EC(2), and in particular Article 2(2) and (3) thereof,Whereas:(1) Commission Decision 97/296/EC(3), as last amended by Decision 2001/635/EC(4), lists the countries and territories from which importation of fishery products for human consumption is authorised. Part I of the Annex lists the names of the countries and territories covered by a specific Decision under Directive 91/493/EEC(5) and part II names those qualifying under Article 2(2) of Decision 95/408/EC.(2) Commission Decisions 2002/24/EC(6), 2002/25/EC(7), 2002/26/EC(8) and 2002/27/EC(9) set specific import conditions for fishery and aquaculture products originating in Slovenia, Croatia, Gabon and Turkey, respectively. The mentioned countries should therefore be added to part I of the Annex.(3) The Republic of Armenia has provided information that its fishery products satisfy sanitary conditions equivalent to those of the Community, and is able to guarantee that the fishery products it will export to the Community meet the health requirements of Directive 91/493/EEC; it is therefore necessary to modify the above list to include this country in Part II of the list. Nevertheless, following the information and the guarantees received from the competent authorities of this country it is necessary to limit the imports of fishery products authorised to live crayfish (Astacus leptodactylus) intended for direct human consumption only.(4) Decisions 2002/24/EC, 2002/25/EC, 2002/26/EC and 2002/27/EC will enter into force 60 days after their publication in the Official Journal of the European Communities providing for the necessary transitional period and it is necessary to apply the same delay for the implementation of the present Decision. Nevertheless, since the import of fishery products from the Republic of Armenia will be authorised for the first time by the present Decision there is no need for such transitional period, imports from this country may be permitted immediately.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to the present Decision replaces the Annex to Decision 97/296/EC.Article 21. This Decision shall apply from the 60th day following that of its publication in the Official Journal of the European Communities.2. By derogation from paragraph 1, Member States may authorise the import of fishery products from the Republic of Armenia from the date of the publication of this Decision in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 11 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 2, 5.1.2001, p. 21.(3) OJ L 122, 14.5.1997, p. 21.(4) OJ L 56, 17.8.2001, p. 56.(5) OJ L 268, 24.9.1991, p. 15.(6) See page 20 of this Official Journal.(7) See page 25 of this Official Journal.(8) See page 31 of this Official Journal.(9) See page 36 of this Official Journal.ANNEX"ANNEXLIST OF COUNTRIES AND TERRITORIES FROM WHICH IMPORTATION OF FISHERY PRODUCTS IN ANY FORM INTENDED FOR HUMAN CONSUMPTION IS AUTHORISEDI. Countries and territories covered by a specific decision under Council Directive 91/493/EECAL - ALBANIAAR - ARGENTINAAU - AUSTRALIABD - BANGLADESHBR - BRAZILCA - CANADACI - CÃ TE D'IVOIRECL - CHILECN - CHINACO - COLOMBIACU - CUBACZ - CZECH REPUBLICEC - ECUADOREE - ESTONIAFK - FALKLAND ISLANDSGA - GABONGH - GHANAGM - GAMBIAGN - GUINEA CONAKRYGT - GUATEMALAHR - CROATIAID - INDONESIAIN - INDIAIR - IRANJM - JAMAICAJP - JAPANKR - SOUTH KOREALT - LITHUANIALV - LATVIAMA - MOROCCOMG - MADAGASCARMR - MAURITANIAMU - MAURITIUSMV - MALDIVESMX - MEXICOMY -MALAYSIANA - NAMIBIANG - NIGERIANI - NICARAGUANZ - NEW ZEALANDOM - OMANPA - PANAMAPE - PERUPH - PHILIPPINESPK - PAKISTANPL - POLANDRU - RUSSIASC - SEYCHELLESSG - SINGAPORESI - SLOVENIASN - SENEGALTH - THAILANDTN - TUNISIATR - TURKEYTW - TAIWANTZ - TANZANIAUG - UGANDAUY - URUGUAYVE - VENEZUELAVN - VIETNAMYE - YEMENZA - SOUTH AFRICAII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECAM - ARMENIA(1)AO - ANGOLAAG - ANTIGUA AND BARBUDA(2)AN - NETHERLANDS ANTILLESAZ - AZERBAIJAN(3)BJ - BENINBS - BAHAMASBY - BELARUSBZ - BELIZECG - REPUBLIC OF CONGO(4)CH - SWITZERLANDCM - CAMEROONCR - COSTA RICACY - CYPRUSDZ - ALGERIAER - ERITREAFJ - FIJIGD - GRENADAGL - GREENLANDHK - HONG KONGHN - HONDURASHU - HUNGARY(5)IL - ISRAELKE - KENYALK - SRI LANKAMM - MYANMARMT - MALTAMZ - MOZAMBIQUENC - NEW CALEDONIAPF - FRENCH POLYNESIAPG - PAPUA NEW GUINEAPM - ST PIERRE AND MIQUELONRO - ROMANIASB - SOLOMON ISLANDSH - ST HELENASR - SURINAMESV - EL SALVADORTG - TOGOUS - UNITED STATES OF AMERICAYT - MAYOTTE(6)ZW - ZIMBABWE(1) Autorised only for imports of live crayfish (Astacus leptodactylus) intended for direct human consumption.(2) Authorised only for imports of fresh fish.(3) Authorised only for imports of caviar.(4) Authorised only for imports of fishery products caught, frozen and packed in their final packaging at sea.(5) Authorised onyl for import of live animals intended for direct human consumption.(6) Authorised only for imports of non-processed and non-prepared fresh aquaculture products."